IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,786-01


                  EX PARTE DONALD LEONARD TOUCHET, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 15-21899-A IN THE CRIMINAL DISTRICT COURT
                           FROM JEFFERSON COUNTY


       Per curiam. SLAUGHTER , J. filed a concurring opinion.

                                           OPINION

       Applicant was convicted of indecency with a child and sentenced to eighteen years’

imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Touchet v. State, No. 13-

17-00393-CR (Tex. App.—Corpus Christi-Edinburg July 15, 2018)(not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

conviction had been affirmed and advise him of his right to file a pro se petition for discretionary

review. Based on the record, the trial court has determined that appellate counsel’s performance was

deficient and that Applicant would have timely filed a petition for discretionary review but for
                                                                                                 2

counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).          Applicant may file an out-of-time petition for

discretionary review of the judgment of the Thirteenth Court of Appeals in cause number 13-17-

00393-CR. Should Applicant decide to file a petition for discretionary review, he must file it with

this Court within thirty days from the date of this Court’s mandate.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).      Copies of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and the Board of Pardons and Paroles.



Delivered:
Do not publish